Case 1:18-cv-00327-DBH Document 45 Filed 05/01/19 Page 1 of 8                        PageID #: 1169




                              UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MAINE

DAVID and AMY CARSON, et al.,                  )
                                               )
       Plaintiffs,                             )
                                               )
               v.                              )       Civil Action No. 18-cv-00327 DBH
                                               )
A. PENDER MAKIN, in her                        )
official capacity as Commissioner of           )
the Maine Department of Education,             )
                                               )
       Defendant.                              )

                      DEFENDANT’S OPPOSITION TO PLAINTIFFS’
                         MOTION FOR SUMMARY JUDGMENT

       As anticipated in Defendant’s Motion for Summary Judgment with Incorporated

Memorandum of Law (“Defendant’s Memorandum”), plaintiffs’ entire argument hinges on a

combination of a misinterpretation of the benefit offered by Maine’s tuition program and an

unreasonably broad reading of the Supreme Court’s Trinity Lutheran decision. Additionally,

plaintiffs fail to demonstrate standing to bring their claims, as no sectarian school is likely to

accept public funds even if plaintiffs were successful, and they fail to justify bypassing the First

Circuit’s Eulitt decision, which squarely resolves many of the issues presented in their complaint

and which has not been overruled, or even cast into doubt, by Trinity Lutheran. This matter

continues to be governed by the Supreme Court’s decision in Locke v. Davey, 540 U.S. 712

(2004), which held that the Free Exercise Clause’s protection of religious beliefs and practices

from direct government encroachment does not lead to an affirmative requirement that public

entities fund religious activity simply because they choose to fund the secular equivalent. The

Defendant’s Memorandum, which addresses each of these points in detail, is hereby incorporated




                                                   1
Case 1:18-cv-00327-DBH Document 45 Filed 05/01/19 Page 2 of 8                      PageID #: 1170




by reference as if restated herein. A few of plaintiffs’ arguments, do, however, warrant

additional brief responses:

                                         Lack of Standing

       Plaintiffs’ assertion that “there is no obvious bar to [BCS’ or TA’s] willingness to accept

public tuition payments” is incorrect. Plaintiffs’ Motion at p. 7 and n. 7. Plaintiffs focus solely

on an exception in the Maine Human Rights Act (“MHRA”) that allows sectarian schools to

discriminate against students based on their sexual orientation. However, as discussed in

Defendant’s Memorandum, it is unlawful under the MHRA to refuse to hire a person because of

his or her sexual orientation. 5 M.R.S. § 4572(1)(A). While there is an exception that allows

religious organizations to discriminate against homosexuals in hiring decisions, it applies only to

religious organizations “that do[] not receive public funds.” 5 M.R.S. § 4553(10)(G). BCS

testified that it would consider accepting public funds only if it did not have to make “any

changes in how it operates.” Joint Statement of Facts (“JSF”), ¶ 127. Currently, it will not hire

homosexual teachers. ¶ 126. TA was clear that it would refuse to accept public money if it

meant that it could no longer exclude homosexuals from teaching positions. ¶ 184.

                          Rationale for Exemption of Secular Schools

       Plaintiffs argue that the State’s only rationale for Section 2951(2) is concern about

violating the Establishment Clause and any other reason is an impermissible post-hoc

justification. Plaintiffs’ Motion at pp. 15-18. As an initial matter, it would not matter whether

there was evidence of the Legislature’s actual reasons for excluding sectarian schools from the

public tuition program. See, e.g., F.C.C. v. Beach Commc'ns, Inc., 508 U.S. 307, 315 (1993)

(“Moreover, because we never require a legislature to articulate its reasons for enacting a statute,

it is entirely irrelevant for constitutional purposes whether the conceived reason for the



                                                 2
Case 1:18-cv-00327-DBH Document 45 Filed 05/01/19 Page 3 of 8                                    PageID #: 1171




challenged distinction actually motivated the legislature.”); see also Gun Owners' Action League,

Inc. v. Swift, 284 F.3d 198, 214 (1st Cir. 2002). 1 In any event, though, there is evidence of the

Legislature’s rationale, in the form of statements made by legislators while considering (and

rejecting) a repeal of the exclusion. JSF, ¶¶ 189-202. There is no reason to treat these

statements differently simply because they were offered as reasons not to repeal the exclusion as

opposed to reasons for implementing the exclusion in the first place.

         Further, the plaintiffs impermissibly seek to relitigate the issue at the heart of Eulitt,

which was decided fully in the State’s favor. As detailed in the Defendant’s Memorandum, the

Eulitt case, and its state court counterpart Anderson, centered on the impact of the Supreme

Court’s decision in Zelman v. Simmons-Harris, 536 U.S. 639 (2002). Zelman held, for the first

time, that it was possible for a state to develop a so-called “voucher” program that would allow

parents to use public money to pay for sectarian schools without violating the Establishment

Clause. 536 U.S. at 662-63. The Eulitt and Anderson plaintiffs challenged the constitutionality

of Section 2951(2), contending that since the State’s defense in Bagley and Strout focused on its

concern about violating the Establishment Clause and that concern had been addressed by

Zelman, there was now no justification for the continued exclusion of sectarian schools. Both

the First Circuit and Maine’s Law Court disagreed, pointing to the legislative record that

reflected the Maine Legislature’s careful consideration of whether Maine should maintain a

secular public education program. The Court of Appeals concluded:

          [T]he legislative history clearly indicates Maine’s reasons for excluding religious
         schools from education plans that extend public funding to private schools for the

1
  The case relied upon by the plaintiffs -- Weinberger v. Wiesenfeld, 420 U.S. 636 (1975) – is not to the contrary.
There, the Supreme Court held that it would not “accept at face value assertions of legislative purposes, when an
examination of the legislative scheme and its history demonstrates that the asserted purpose could not have been a
goal of the legislation.” Id. at 648 n.16 (emphasis added). Here, there is no evidence that the proffered reasons
could not have been the Legislature’s goals. To the contrary, as will be discussed below, there is affirmative
evidence that these reasons actually did motivate the Legislature, and both the First Circuit and Law Court have
recognized as much.

                                                          3
Case 1:18-cv-00327-DBH Document 45 Filed 05/01/19 Page 4 of 8                        PageID #: 1172




       provision of secular education to Maine students. These reasons include Maine’s
       interests in concentrating limited state funds on its goal of providing secular
       education, avoiding entanglement, and allaying concerns about accountability that
       undoubtedly would accompany state oversight of parochial school’s curricula and
       policies (especially those pertaining to admission, religious tolerance, and
       participation in religious activities).

Eulitt v. Maine Dep’t of Educ., 386 F.3d 344, 356 (2004).

       The Law Court stated:

       Thus, we are not bound by the justification proffered by the State in support of the
       statute in Bagley, or offered in support of the legislation in 1981. The
       justifications for the statute asserted by the State now are not inconsistent with or
       contradictory to prior stated goals. Avoiding excessive entanglement between
       religion and state, a component of compliance with the Establishment Clause, was
       an original justification for the statute, and is asserted by the State in this
       litigation.

Anderson v. Town of Durham, 895 A.2d 944, 960, 2006 ME 39 (2006). In sum, the rationale for

the State’s continued commitment to a secular public education program has been fully

established.

                                        Standard of Review

       Plaintiffs are incorrect that Trinity Lutheran establishes a different standard of review for

their free exercise claim than that applied by the First Circuit in Eulitt. Plaintiffs’ Motion at pp.

12-15. Trinity Lutheran and Locke, which the Court did not disturb, contain two different

situations which lead to two different levels of judicial scrutiny. Public benefit programs such as

the Scrap Tire Program in Trinity Lutheran, which categorically excluded churches solely

because they are churches from the same benefit available to non-churches (and which did not

implicate the church’s “religious endeavors”) fall into the category of discrimination on the basis

of religious status and are subject to strict scrutiny. Trinity Lutheran,137 S. Ct. at 2019. In

contrast, the scholarship program upheld in Locke and Maine’s tuition program do not

discriminate based on religious status, but rather restrict the permissible uses of public funding to

                                                  4
Case 1:18-cv-00327-DBH Document 45 Filed 05/01/19 Page 5 of 8                                       PageID #: 1173




avoid paying for religious education and training – activities described by Locke as an

“essentially religious endeavor.” Locke, 540 U.S. at 721. These cases implicate traditional state

antiestablishment interests which the Locke Court viewed as remaining relevant even after

Zelman, and the Trinity Lutheran Court left alone. 540 U.S. at 719; Trinity Lutheran, 137 S. Ct.

at 2024 n.3 (“We do not address religious uses of funding . . .”). 2

                                           The Establishment Clause

         Plaintiffs argue that Section 2951(2) violates the Establishment Clause because,

according to them, it has the “primary effect” of “inhibiting religion.” Plaintiffs’ Motion at pp.

20-21. Plaintiffs cite no precedent supporting the novel proposition that refusing to fund

sectarian schools somehow inhibits religion. Nor does such a proposition make any sense.

Plaintiffs are free to practice their religion however they see fit. There is no evidence in the

record suggesting that the plaintiffs’ religion requires them to send their children to religious

schools. To the contrary, the Carsons and the Gilleses testified that their religion does not

require them to send their children to religious schools, and one of the Nelsons’ children attends

a secular private school. JSF, ¶¶ 36, 52, 60. But even if attending a religious school were a

necessary part of a person’s religion, that would not mean that the State would be inhibiting

religion if it failed to subsidize it. Excluding sectarian schools from a public tuition program is a

far cry from denying welfare benefits to persons who practice a particular religious faith. See

Plaintiffs’ Motion at p. 21.

         Nor does Section 2951(2) violate the Establishment Clause by “excessively entangling

the State with religion.” Plaintiffs’ Motion at pp. 21-22. Maine does not examine the religious

beliefs or practices of a school seeking public funds, and plaintiffs point to no evidence to the


2
 In other words, a statute does not lose its neutrality, and thus become subject to strict scrutiny, simply because it
precludes state funding of a religious educational choice. Locke, 540 U.S. at 720; Eulitt, 386 F.3d at 356.

                                                           5
Case 1:18-cv-00327-DBH Document 45 Filed 05/01/19 Page 6 of 8                                    PageID #: 1174




contrary. 3 Rather, Maine simply looks at whether the school promotes a particular faith and/or

teaches through the lens of that faith. See Def.’s Answers to Ints., ¶ 7 (Docket Item 24-3,

PageID 222). Schools generally self-identify themselves, and, if there is ever a question, the

determination of whether a school is secular could readily be made by looking at objective

factors such as mandatory attendance at religious services and course curricula.

                                              Free Speech Clause

         Citing Rosenberger v. Rector & Visitors of Univ. of Va., 515 U.S. 819 (1995), plaintiffs

argue that the tuition program violates the First Amendment’s Free Speech Clause because it

“enables [Maine parents] to exercise their right to choose teachers they want their children to

hear speak – but Maine discriminates against religious speakers.” Plaintiffs’ Motion at pp. 22-

23. The First Circuit rejected this argument in Eulitt, stating that the Section 2951(2) “does not

implicate the [plaintiffs’] speech rights at all,” and that Rosenberger and the other cases relied

upon by plaintiffs “are not relevant.” 386 F.3d at 357-58. Inasmuch as Trinity Lutheran did not

even involve a free speech claim, there is no basis for relitigating this issue. 4

                                                   Conclusion

         For the reasons set forth above and in Defendant’s Memorandum, the plaintiffs’ Motion

for Summary Judgment should be denied.




3
  The only evidence of “entanglement” plaintiffs cite is an instance in which a Department of Education official
asked a school whether students were allowed to “opt out” of attending chapel services. Plaintiffs’ Motion at p. 21.
After a school representative explained that chapel services were mandatory but that the services were not religious,
the school was approved. See Docket Item 24-2, PageID 175-182. State officials never asserted, as plaintiffs claim,
that the school “must be sectarian” because it held chapel services.
4
  Plaintiffs did not brief their due process claim and appear to have abandoned it.


                                                          6
Case 1:18-cv-00327-DBH Document 45 Filed 05/01/19 Page 7 of 8       PageID #: 1175




DATED: May 1, 2019                 A. PENDER MAKIN
                                   By her attorneys:

                                   AARON M. FREY
                                   Attorney General

                                   /s/Sarah A. Forster
                                   SARAH A. FORSTER
                                   CHRISTOPHER C. TAUB
                                   Assistant Attorneys General
                                   Office of the Attorney General
                                   Six State House Station
                                   Augusta, Maine 04333-0006
                                   Tel. (207) 626-8866
                                   sarah.forster@maine.gov
                                   christopher.c.taub@maine.gov




                                     7
Case 1:18-cv-00327-DBH Document 45 Filed 05/01/19 Page 8 of 8                      PageID #: 1176




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this, the 1st day of May 2019, I electronically filed the above

document with the Clerk of Court using the CM/ECF system which will send notification of such

filing to the following:

       BENJAMIN BULL
       bbull@firstliberty.org

       JEFFREY T. EDWARDS
       jedwards@preti.com

       TIMOTHY D. KELLER
       tkeller@ij.org

       ARIF PANJU
       apanju@ij.org

       LEA PATTERSON
       lepatterson@firstliberty.org

       JONATHAN R. WHITEHEAD
       jon@whiteheadlawllc.com

       MICHAEL K. WHITEHEAD
       mike@thewhiteheadfirm.com

To my knowledge, there are no non-registered parties or attorneys participating in this case.


Dated: May 1, 2019                                   /s/ Christopher C. Taub
                                                     CHRISTOPHER C. TAUB
                                                     Assistant Attorney General
                                                     Office of the Attorney General
                                                     6 State House Station
                                                     Augusta, ME 04333-0006
                                                     Tel. (207) 626-8866
                                                     sarah.forster@maine.gov




                                                 8
